Case 1:20-cv-23598-KMW Document 12-1 Entered on FLSD Docket 11/02/2020 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

    ________________________________________
    R.Y.M.R. and Eric Matute Castro,         )
                                             )
                             Plaintiffs,     )
                                             )
                        v.                   )
                                                            No. 1:20-CV-23598
                                             )
    UNITED STATES OF AMERICA,                )
                                             )
                             Defendants      )
                                             )
    ________________________________________ )


                               DECLARATION OF LAURA PEREZ

          I, Laura Perez, declare the following to be based on my personal knowledge, information

   acquired by me in the course of performing my official duties, information contained in the

   records of U.S. Immigration and Customs Services (“ICE”), and information supplied to me by

   current CBP employees:

      1. I am employed by ICE as Supervisory Detention and Deportation Officer and have been

          employed by ICE for 24 years.

      2. My duties include conducting investigations for alleged violations of the Immigration

          laws of the United States.

      3. As part of the duties described above, I am familiar with the Form I-213, which, among

          other things, are a Record of Deportable/Inadmissible alien.

      4. Attached hereto is a true and accurate copy of the I-213 for Eric Matute Castro, the

          plaintiff in the above-captioned action.




                                                     1
Case 1:20-cv-23598-KMW Document 12-1 Entered on FLSD Docket 11/02/2020 Page 2 of 6




   Pursuant to 28 U.S.C. § 1746, I, Laura Perez, declare under penalty of perjury that the foregoing

   is true and correct to the best of my knowledge.




   Executed on the __28___ day of October 2020.

   _______________________________________
   Laura Perez
   U.S. Immigration and Customs Enforcement




   .




                                                      2
   Case 1:20-cv-23598-KMW Document 12-1 Entered on FLSD Docket 11/02/2020 Page 3 of 6


U.S. Department of Homeland Security                             Subject ID :                                                            Record of Deportable/Inadmissible Alien
Family Name (CAPS)                                                          First                                     Middle                                            Sex            Hair           Eyes         Cmplxn
MATUTE-CASTRO, ERIC EDGARDO                                                                                                                                            M              BLK             BRO          MED
Country of Citizenship                                                       Passport Number and Country of Issue                    File Number                        Height         Weight         Occupation
HONDURAS                                                                                                                                                               69              155            LABORER
U.S. Address                                                                                                                                                            Scars and Marks
IN DHS CUSTODY                                                                                                                                                         See Narrative
Date, Place, Time, and Manner of Last Entry                                                                                      Passenger Boarded at                   F.B.I. Number             Single
                                                                                                                                                                                                  Y
                                                                                                                                                                                                  Divorced         Married
11/13/2017 04:45, OTM, PWA (AFOOT)                                                                                                                                                                Widower          Separated
Number, Street, City, Province (State) and Country of Permanent Residence                                                                                              Method of Location/Apprehension
DOMICILIO CONOCIDO BARRIO BUENOS AIRES JUTICALPA, HONDURAS                                                                                                             PB UNKNOWN
Date of Birth                                                                                   Date of Action                   Location Code                          At/Near                 Date/Hour
09/02/1984                                     Age: 33                                                                 CHU/SDC                                         See I-831                11/13/2017 05:00
                                                                                              11/13/2017
City, Province (State) and Country of Birth                                                  AR X   Form : (Type and No.) Lifted Not Lifted                             By
JUTICALPA, OLANCHO, HONDURAS
NIV Issuing Post and NIV Number                                                                Social Security Account Name                                             Status at Entry               Status When Found


Date Visa Issued                                                                               Social Security Number                                                   Length of Time Illegally in U.S.


Immigration Record                                                                                                    Criminal Record
NEGATIVE                                                                                                             None Known
Name , Address, and Nationality of Spouse (Maiden Name, if Appropriate)                                                                                                Number and Nationality of Minor Children
                                                                                                                                                                       1-HONDURAS
Father’s Name, Nationality, and Address, if Known                                                                                Mother’s Present and Maiden Names, Nationality, and Address, if Known
MATUTE-GARCIA, JOSE NORBERTO NATIONALITY: HONDURAS ... SEE INFO IN                                                              CASTRO, BLANCA ... SEE INFO IN NARRATIVE
NARRATIVE
Monies Due/Property in U.S. Not in Immediate Possession                                               Fingerprinted?      X    Yes      No    Systems Checks          Charge Code Words(s)
                                                                                                                                             See
None Claimed                                                                                                                                 Narrative                 See Narrative
Name and Address of (Last)(Current) U.S. Employer                                                      Type of Employment                                Salary                    Employed from/to

                                                                                                                                                                              Hr
Narrative (Outline particulars under which alien was located/apprehended. Include details not shown above regarding time, place and manner of last entry, attempted entry, or any other entry, and
elements which establish administrative and/or criminal violation. Indicate means and route of travel to interior.)
FIN:                                                                                Left Index fingerprint                                              Right Index fingerprint




SCARS MARKS AND TATTOOS
-----------------------
TATTOO ARM, RIGHT UPPER - TATTOO ARM, RIGHT UPPER

Subject Health Status
----------------


Current Criminal Charges
------------------------

...(CONTINUED ON I-831)



                                                                                                                                 BORDER PATROL AGENT
Alien has been advised of communication privileges                                                 (Date/Initials)                                 (Signature and Title of Immigration Officer)
Distribution:                                                                                                    Received: (Subject and Documents)                (Report of Interview)

TO FILE                                                                                                             Officer:

                                                                                                                    on:   November 13, 2017                                                        (time)
SDC
                                                                                                                    Disposition:
CHU                                                                                                                 Examining Officer:

                                                                                                                                                                                              Form I-213 (Rev. 08/01/07)
      Case 1:20-cv-23598-KMW Document 12-1 Entered on FLSD Docket 11/02/2020 Page 4 of 6
                                                                                        I-213
U.S. Department of Homeland Security                         Continuation Page for Form ___________________

Alien’s Name                                   File Number                Date
MATUTE-CASTRO, ERIC EDGARDO                                                  11/13/2017
                                        Event No:
11/13/2017 - 8 USC 1182 - ALIEN INADMISSIBILITY UNDER SECTION 212


Current Administrative Charges
------------------------------
11/13/2017 - 212a7AiI - IMMIGRANT WITHOUT AN IMMIGRANT VISA


Previous Criminal History
-------------------------------------
Subject has no criminal history

Records Checked
----------------




FUNDS IN POSSESSION
-------------------------------------
Honduran Lempira 2.00
Mexican Peso 1,140.00
United States Dollar 0.00

At/Near
-------------------------------------
OTAY MESA, CA


FATHER INFORMATION
--------------------
ADDRESS:
   DOMICILIO CONOCIDO BARRIO BUENOS AIRES, JUTICALPA, OLANCHO, HONDURAS


MOTHER INFORMATION
--------------------
NATIONALITY: HONDURAS
ADDRESS:
   DOMICILIO CONOCIDO BARRIO BUENOS AIRES, JUTICALPA, OLANCHO, HONDURAS


Record of Deportable/Excludable Alien:
On November 13, 2017, Supervisory Border Patrol Agent              was performing all-
terrain vehicle duties in the Chula Vista Station's Area of Responsibility. At
approximately 4:50 a.m., Agent       observed two individuals, one appearing to be a small
child, walking north from the United States/Mexico International Boundary fence, in an area
known to Border Patrol Agents as                          This area is located approximately
two miles east of the Otay Mesa, California, Port of Entry, and approximately twenty yards
north of the United States/Mexico International Boundary. This area is frequently used by
undocumented immigrants and their foot guides attempting to further their illegal entry
north into the United States. Agent        approached the individuals
Signature                                                      Title
                                                                            BORDER PATROL AGENT


                                                                                   2
                                                                                 ______       4
                                                                                        of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)
      Case 1:20-cv-23598-KMW Document 12-1 Entered on FLSD Docket 11/02/2020 Page 5 of 6
                                                                                        I-213
U.S. Department of Homeland Security                         Continuation Page for Form ___________________

Alien’s Name                                   File Number                Date
MATUTE-CASTRO, ERIC EDGARDO                                                  11/13/2017
                                        Event No:
and identified himself as a United States Border Patrol Agent in the English and Spanish
languages. He then questioned the individuals as to which country they are citizens and
nationals of. One individual, later identified as Eric Edgardo MATUTE-Castro responded that
they were both citizens of "Honduras." Agent        then asked the individuals if they
possessed any immigration documents allowing them to enter or remain in the United States
legally. MATUTE responded "No." When questioned, MATUTE stated the juvenile with him was
his son,                            . At approximately 5:00 a.m., Agent        placed both
individuals, MATUTE and his son,       under arrest and arranged to have them transported to
the Chula Vista Border Patrol Station for further processing.

At the station, as a routine step in processing, MATUTE's biographical and biometric
information was entered into the processing systems. These systems, along with record
checks, revealed no criminal or immigration history in the United States. MATUTE and his
son were issued the following identifying numbers:

Eric Edgardo MATUTE-Castro:

A#:
FBI#:
FINS#:

                                        :

A#:

At approximately 7:30 a.m. on November 13, 2017, Border Patrol Agent
advised MATUTE of his and his son's consulate communications rights as witnessed by Border
Patrol Agent                    . MATUTE stated he understood their rights but did not wish
to exercise them.

MATUTE was advised that under 8 USC 1001, it is a crime to make a false statement to a
Federal Officer and if his statements and documents he provided were found to be false, he
may face legal repercussions. MATUTE stated that he understood and that all of his
statements were true.

At the station, MATUTE was again questioned as to his and his son's citizenship and
nationality, to which he responded "Honduras." MATUTE again stated he and his son do not
possess any immigration documents that would allow them to enter or remain in the United
States legally. MATUTE stated that they illegally entered the United States on November 13,
2017, at approximately 4:45 a.m. by climbing over the U.S./Mexico International Boundary
Fence, east of the Otay Mesa, California, Port of Entry.

MATUTE on behalf of his son      , was advised of all applicable rights as per form I-770.
MATUTE acknowledged these rights on behalf of his son. Due to Eric Edgardo MATUTE-Castro
and                              family status, parental relationship and physical presence,
MATUTE and his son are being processed as a family unit (Expedited Removal). Due to the age
of      , his father MATUTE will be answering all questions and signing all applicable
paperwork for him.

During processing, MATUTE provided a Honduran national registration card for himself and a
copy of a Honduran birth certificate for both he and his son, bearing biographical
information.

MATUTE stated that                                                                                 .
Signature                                                      Title
                                                                            BORDER PATROL AGENT


                                                                                   3
                                                                                 ______       4
                                                                                        of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)
      Case 1:20-cv-23598-KMW Document 12-1 Entered on FLSD Docket 11/02/2020 Page 6 of 6
                                                                                            I-213
U.S. Department of Homeland Security                             Continuation Page for Form ___________________

Alien’s Name                                       File Number                Date
MATUTE-CASTRO, ERIC EDGARDO                                                      11/13/2017
                                                   Event No:

MATUTE stated that his friend,                  , is their point of contact in the United
States. At approximately 7:15 a.m., on November 13, 2017, Agent            attempted to
contact       via telephone, no contact was made and an option for a voice mail was not
given. MATUTE stated that        is a resident of Jacksonville, Florida and provided the
following information:

                         :


Jacksonville, Florida

MATUTE was served with DHS forms                                      and a list of free
legal services. MATUTE on behalf of his son       , was served with DHS forms
                      and a list of free legal services.

MATUTE and his son                  , are being held in DHS custody pending expedited removal



**********************************addendum*************************************

Family Unit is being separated due to child safety concerns as per AFOD            . The
adult traveling with the juvenile(s) cannot be positively identified as having the proper
documentation of being the parent. The verification and authentication of the family
relationship between the minor children and the adult cannot be validated at this time. Upon
EROs receipt of proper documentation, the adult and minor children can be reunited in the
future.

Other Identifying Numbers
-------------------------------------
ALIEN-




Signature                                                          Title
                                                                                BORDER PATROL AGENT


                                                                                       4
                                                                                     ______       4
                                                                                            of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)
